245 F.2d 875
DONG WING OTT and Dong Wing Han, Plaintiffs-Appellants,v.Edward J. SHAUGHNESSY, District Director of the New York District of the Immigration and Naturalization Service, Defendant-Respondent.
No. 316.
Docket 24246.
United States Court of Appeals Second Circuit.
Argued June 10, 1957.
Decided July 5, 1957.
Opinion Adhered to on Rehearing September 11, 1957.

See 247 F.2d 769.
Appeal from the United States District Court for the Southern District of New York; Thomas F. Murphy, Judge.


1
Dong Wing Ott and Dong Wing Han appeal from the denial of an injunction for stay of deportation on their claim for discretionary relief under § 243(h) of the Immigration and Nationality Act of 1952, 8 U.S.C.A. § 1253(h).


2
See also United States ex rel. Dong Wing Ott v. Shaughnessy, 2 Cir., 220 F.2d 537, affirming D.C.S.D.N.Y., 116 F. Supp. 745, certiorari denied 350 U.S. 847, 76 S. Ct. 60, 100 L. Ed. 754.


3
Elmer Fried, New York City, for plaintiffs-appellants.


4
Roy Babitt, Sp. Asst. U. S. Atty. and Gen. Atty., Immigration and Naturalization Service, New York City (Paul W. Williams, U. S. Atty., S.D.N.Y., Charles J. Hartenstine, Jr., Sp. Asst. U. S. Atty., and Harold J. Raby, Asst. U. S. Atty., New York City, on the brief), for defendant-respondent.


5
Before CLARK, Chief Judge, and CHASE and HINCKS, Circuit Judges.


6
PER CURIAM.


7
Affirmed on the opinion of District Judge Murphy below, D.C.S.D.N.Y., 142 F. Supp. 379; and see also Leng May Ma v. Barber, 9 Cir., 241 F.2d 85, certiorari granted 77 S. Ct. 1283.